Citation Nr: 0844996	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-15 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a schedular rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to October 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2004 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection n PTSD, rated 30 percent, 
effective September 9, 2004.  A June 2005 interim rating 
decision increased the rating for the veteran's PTSD to 50 
percent, also effective September 9, 2004.  Because the 
rating is less than the maximum possible under applicable 
schedular criteria (and since the veteran continues to 
express dissatisfaction with the rating), the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  At the 
veteran's request he was scheduled for a Travel board hearing 
in May 2008; before that date he withdrew the request.

The issue has been characterized to reflect that the veteran 
has been awarded a total disability rating based on 
individual unemployability (TDIU), effective November 30, 
2004.  Inasmuch as such rating contemplates consideration of 
factors including the impact the veteran's service connected 
disabilities have on his employability beyond that reflected 
by a schedular rating below 100 percent, the matter of 
entitlement to a rating on an extraschedular basis is moot, 
and not for consideration.  


FINDINGS OF FACT

1.  Prior to May 7, 2007, the veteran's PTSD is reasonably 
shown to have been manifested by symptoms no greater than 
productive of occupational and social impairment with reduced 
reliability and productivity; occupational and social 
impairment with deficiencies in most areas due to PTSD 
symptoms was not shown. 

2.  From May 7, 2007, the veteran's PTSD has been manifested 
by symptoms productive of occupational and social impairment 
with deficiencies in most areas; total occupational and 
social impairment due to gross impairment in thought 
processes/communication; persistent delusions/hallucinations; 
grossly inappropriate behavior; persistent danger to self or 
others; or other symptoms of like gravity is not shown.  


CONCLUSION OF LAW

The veteran's PTSD warrants initial "staged" ratings of 50 
percent prior to May 7, 2007 and 70 percent from that date.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code (Code) 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

As the rating decision on appeal granted service connection 
for PTSD and assigned a disability rating, statutory notice 
has served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A May 2005 statement of the case (SOC) provided the 
veteran notice of the criteria for rating mental disorders, 
as well as further notice on the "downstream" issue of 
entitlement to an increased initial rating.  He has had ample 
opportunity to respond/supplement the record.  June 2005 and 
June 2007 supplemental SOCs (SSOCs) readjudicated the matter 
after the appellant responded and further development was 
completed.  It is not alleged that notice in this matter was 
less than adequate.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The veteran's treatment records have been secured along with 
records from the Social Security Administration (SSA).  The 
RO arranged for VA examinations in May 2005 and in May 2007.  
VA's duty to assist the veteran is met.  Accordingly, the 
Board will address the merits of the claim.  

B.	Factual Background

A November 2004 rating decision conceded that the veteran was 
exposed to a stressor event in service, and awarded him 
service connection for PTSD, as noted above.   

SSA records show that the veteran was determined to be 
totally disabled due to heart failure since February 1999, 
and was awarded SSA disability since then.  

VA outpatient treatment records show that in August 2004 the 
veteran had PTSD diagnosed.  August 2004 treatment records 
note recurrent nightmares, insomnia, anxiety, irritability, 
difficulty concentrating, exaggerated startle response, and 
hypervigilance.  The veteran denied amotivation, 
hopelessness, helplessness, and suicidal ideation.  He was 
well-groomed and cooperative, and his thought process was 
coherent and goal-directed.  The GAF score assigned was 50.  

A November 2004 letter from Dr. R.H.S. states that the 
veteran was being treated for diabetes mellitus, severe 
coronary artery disease (including coronary artery bypass and 
stent placement), and a seizure disorder.  Dr. R.H.S. opined 
that the veteran was "totally disabled and [was] currently 
being treated for severe depression and anxiety because of 
his inability to provide for himself and his wife. I do not 
expect he will ever be able to return to gainful 
employment."  

November 2004 to January 2005 VA outpatient treatment records 
note that the veteran complained of decreased irritability, 
flattened affect, panic attacks (2-3 times a week), 
flashbacks, and impairment in simple tasks such as driving.  

In his May 2005 substantive appeal, the veteran related that 
he was unable to carry on a conversation because he would 
lose his train of thought.  Sometimes he was unable to get 
out of bed due to anxiety and constant trouble sleeping.  He 
no longer drove due to anxiety, confusion, and fear of 
getting lost.  He submitted an April 2005 VA outpatient 
treatment record that noted panic attacks three times a week, 
markedly improved since an initial evaluation.  The examiner 
reported that the veteran had stopped all occupational and 
social functioning due to fear he would have a panic attack.  
Also noted were mild cognitive complaints of short term 
memory loss.  The veteran was isolative and tried to lessen 
the amount of his contact with people, although he was able 
to interact better with first degree relatives.  It was also 
noted that he reported decreased irritability, flattened 
affect, flashbacks, insomnia, panic attacks, and impairment 
of simple tasks (e.g., driving).  

On May 2005 VA examination, the veteran indicated that he had 
worked for the same business for 27 years before retiring in 
1999 due to his coronary heart disease.  He stated he 
experienced nightmares, irritability, and flashbacks.  He 
also reported exaggerated startle response, avoidance of 
crowds, and episodes of anger, but that such problems were 
alleviated by medication.  On mental status evaluation, he 
was described as oriented to person, place, and time.  His 
cognitive functioning appeared to be intact, with good 
insight and judgment; he was able to perform standard 
activities of daily living (e.g., grocery shopping, paying 
bills).  His mood was mildly depressed and anxious, but he 
was cooperative and appeared motivated to be present.  He was 
not suicidal or homicidal, and denied such ideation.  The GAF 
score assigned was 58.  

On May 7, 2007 VA examination, the veteran's personal hygiene 
was noted to be good, and he appeared alert and oriented.  
The examiner noted complaints of severe sleep disturbance, 
including nightmares four to five times a week, and commented 
that the veteran did not appear to experience symptoms 
consistent with flashback episodes.  It was also noted that 
the veteran avoided talking about his stressful military 
experiences, and that there were definite memory gaps for 
aspects of his military experiences, including for names of 
soldiers from his unit that were killed.  [Significantly, the 
record does not reflect that any have been corroborated.]  
Also noted were difficulty trusting others, frequent 
irritability and occasional outbursts of anger.  The examiner 
also noted the veteran startles extremely easily and that 
would not sit with his back towards an open area.  It was 
noted that the veteran had not worked in the past 12 months, 
and did not appear capable of working at the time.  It was 
noted that when he had worked, he had difficulty working with 
others and preferred to work in isolation.  On mental status 
evaluation, he was described as goal directed, but reported 
experiencing auditory hallucinations, although they were 
noted to be fairly infrequent.  He was cooperative and 
reasonable, and his affect was appropriate for the situation.  
He denied current suicidal ideation, but admitted occasional 
fleeting thoughts of suicide (with no intention to act out or 
follow through on such thoughts).  He was able to 
independently complete most activities of daily living, with 
the exception of driving or activities requiring him to be in 
crowds.  The examiner opined that the veteran appeared 
competent and able to manage his funds.  The examiner stated 
that the veteran had essentially completely eliminated social 
interactions with anybody outside of his family; that the 
veteran was no longer able to work; and that his PTSD 
symptoms were of such severity that his levels of agitation, 
suspiciousness, poor concentration, and inability to focus 
make it impossible for him to effectively handle the normal 
routine activities of a job.  The GAF score assigned was 45.  

C.	Legal Criteria and Analysis

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity due to the specific disability.  Separate codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Inasmuch as the veteran's PTSD has already been assigned a 50 
percent rating, the focus is on those schedular criteria that 
provide for ratings in excess of 50 percent.  Under Code 
9411, a 50 percent rating is warranted when the evidence 
shows occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short - and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted when the evidence shows 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating requires that there be total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears an 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).  

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  Diagnoses many times will 
include an Axis V diagnosis, or a GAF code.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994)).  

According to the DSM-IV, a GAF score from 41 to 50 is 
assigned where there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). A score 
of 51 to 60 is indicative of moderate symptoms (for example, 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (for example, few friends, conflicts with 
peers or co-workers).  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §  4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  Here, the RO has not assigned 
"staged" ratings.  However, on review of the entire record, 
the Board finds that there are there are specific periods of 
time (discussed below) when different and distinct levels of 
impairment are shown, and that "staged" ratings are 
warranted.  

Regarding the period of time prior to May 7, 2007 (the date 
of the most recent VA examination), the evidence does not 
support a finding that the PTSD was manifested by symptoms of 
greater severity than productive of occupational and social 
impairment with reduced reliability and productivity.  
Notably, there was no evidence of suicidal ideation, 
obsessional rituals, speech impairment, near continuous panic 
or depression, or other symptoms of like gravity.  The GAF 
scores assigned were fairly consistently above 50, and 
reflected only moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks).  See DSM-
IV.  While the veteran was assigned a GAF score of 50 on one 
occasion, in August 2004, the clinical findings noted and 
history elicited in the course of the evaluation when the 
score was assigned do not appear to correspond to the type of 
symptoms associated with GAF scores 41 to 50.  Id.  The 
veteran was alert and oriented, his speech was normal in rate 
and rhythm, and his thought processes were normal and 
coherent.  There was no evidence of (and the veteran denied) 
suicidal ideation.  Consequently, the GAF score of 50 is 
inconsistent with the clinical findings (which are a more 
compelling basis for assigning a rating as symptoms 
associated with a specific rating are listed in the rating 
schedule, while GAF scores are not).  Consequently, a rating 
in excess of 50 percent was not warranted prior to May 7, 
2007.  

Regarding the rating from May 7, 2007, the Board finds that 
while the symptoms noted on examination on that date do not 
fully satisfy the criteria for a 70 percent rating, they 
approximate those criteria, warranting the assignment of a 
"staged" 70 percent rating from that date.  Significantly, 
the GAF score assigned was 45 (reflecting serious impairment 
in social and occupational functioning).  The most prominent 
symptoms were sleep disturbances, frequent irritability and 
occasional outbursts of PTSD anger, auditory hallucinations, 
suicidal ideation, the inability to work a job, and the 
elimination of social interactions with anyone outside of his 
immediate family.  The Board finds that as of the May 7, 2002 
date of VA examination it is shown that the symptoms of the 
veteran's PTSD are reasonably shown to approximate a level of 
severity resulting in occupational and social impairment with 
deficiencies in most areas.  The Board finds especially 
persuasive the VA examiner's opinion that the veteran's 
suspiciousness, poor concentration, and inability to focus 
rendered him incapable of effectively handling normal routine 
activities of a job.  Accordingly (and with application of 
38 C.F.R. § 4.7) the Board finds that a 70 percent rating is 
warranted from May 7, 2007.

As for entitlement to a schedular rating in excess of 100 
percent, it is noteworthy that inasmuch as the Board has 
found that the symptoms of the veteran's PTSD only 
approximate, and do not fully satisfy the criteria for a 70 
percent rating, it follows that the criteria for a 100 
percent rating would not be met (or approximated).  
Significantly, none of the symptoms among those listed in the 
criteria for a 100 percent rating (productive of total 
occupational and social impairment) are shown.  Notably, 
while he endorsed having suicidal ideation, he also expressed 
that he had no intention to act out or follow through on such 
thoughts, and thus was no shown to be a persistent danger of 
hurting himself or others.  Additionally, the auditory 
hallucination the veteran self-reported was specifically 
noted by the VA examiner to be fairly infrequent, and 
therefore not persistent.  There were no further findings 
consistent with the criteria for a 100 percent rating, and a 
schedular rating in excess of 70 percent is not warranted.  


ORDER

A rating in excess of 50 percent for PTSD prior to May 7, 
2007 is denied; however, a "staged" increased rating of 70 
percent is granted from that date, subject to the regulations 
governing payment of monetary awards.  

____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


